 16DECISIONSOF NATIONALLABOR RELATIONS BOARDGarden of Eden Nursing Home,Inc., and/or Eden-Forest Nursing&Rest Home,Inc. and National Un-ion of Hospital&Nursing Home Employees Local1199H,Retail,Wholesale,and Department StoreUnion,AFL-CIOand Mrs.CharleyMae Chenault.Cases 9-CA-6341 and 9-CA-6474September 14, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn April 24, 1972, Trial Examiner Arthur M.Goldberg issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thattheRespondent, Garden of Eden Nursing Home,Inc., and/or Eden-Forest Nursing & Rest Home, Inc.,Cincinnati, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.1The Respondenthas excepted,inter a/a,to the Trial Examiner's failureto credit the Kinderlehrers' testimonythat theywereinNew York on June8, 1971, and hasattachedto itsbrief a copyof an invitationto a weddingheld at 6:30 in the evening on that date and copies of affidavits asserting thatthe affiants flew from CincinnatitoNew Yorkwith the Kinderlehrers onJune 7 and that theKinderlehrerswere present at the wedding.Respondentconcedesthatthe affidavits are not part of the record, has made no formalmotion for a rehearing or other disposition based on the affidavits,and doesnot assert that this evidence is newly discovered or that the affiants wereunavailableto testify atthe hearing.See Sec 102.48(d) of the Board's Rulesand Regulations,Series 8, as amended It is the Board's established policynot to overrule a Trial Examiner's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions were incorrectStandardDry Wall Products, Inc,91NLRB 544,enfd. 188 F.2d 362 (C.A. 3) We have carefullyexamined therecord and find no basis for reversing his findings.TRIALEXAMINER'S DECISIONARTHUR M. GOLDBERG,Trial Examiner: Hearing in theinstant proceeding opened in Cincinnati, Ohio, on October,21, 1971,1 pursuant to an Order Consolidating Cases andNotice of Hearing issued by the Regional Director for Re-gion 9 on October 8 consolidating for hearing the com-plaints issued in Case 9-CA-6341 on August 30 and in Case9-CA-6474 on October 8. The complaint in Case 9-CA-634 1, based on a charge filed on June 1 by the NationalUnion of Hospital and Nursing Home Employees, Local1199H, Retail,Wholesale and Department Store Union,AFL-CIO (hereinafter referred to as the Union), allegedthat on various dates in June agents and supervisors of theGarden of Eden Nursing Home, Inc. (hereinafter referredto as Garden of Eden), interfered with, restrained, andcoerced employees in violation of Section 8(a)(1) of theNational Labor Relations Act, as amended (hereinafter re-ferred to as the Act), and on June 15 discharged JrvonneSartor in violation of Section 8(a)(3) of the Act. The com-plaint in Case 9-CA-6474, based on a charge filed on Sep-tember 15 by Mrs. Charley Mae Chenault, an individual,alleged that on August 11 Garden of Eden discharged Che-nault in violation of Section 8(a)(3) of the Act. Garden ofEden's answers admitted all of the jurisdictional allegationsof the complaint but denied all material allegations of viola-tion.During the course of the hearing on October 21 theevidence developed that at the time of her termination onAugust 11 Chenault was employed by the Eden-ForestNursing & Rest Home, Inc., rather than by Garden of Eden.Counsel for General Counsel and counsel for the Unionthen sought to introduce evidence that Garden of Eden andEden-Forest Nursing & Rest Home, Inc. (hereinafter calledEden Forest), were a single employer within the meaning ofthe Act. This evidence was rejected because Eden Forestwas not a party to these proceedings at that point. GeneralCounsel then offered a motion to amend the complaint toadd Eden Forest as a party respondent. This motion wasdenied because the Board does not acquire jurisdiction ofan employer for the purposes of unfair labor practice pro-ceedings in the absence of a charge filed under the Act.Thereafter, without objection from the representatives ofGarden of Eden, a continuance was granted to counsel forGeneral Counsel for the purposes of filing a charge againstEden Forest and the issuance of an amended consolidatedcomplaint by the Regional Director for Region 9 if, afterinvestigation, he determined that such action was warrant-ed.An amended charge in Case 9-CA-6474 was filed byChenault by October 21, and on October 29 the RegionalDirector for Region 9 issued an amended consolidated com-plaint and notice of hearing naming as Respondent thereinGarden of Eden Nursing Home, Inc., and/or Eden-ForestNursing & Rest Home, Inc. This complaint realleged theallegations of the original complaint. In addition, theamended complaint alleged at paragraph (2)(c) that "at alltimesmaterial herein, Respondent Garden of Eden andRespondent Eden-Forest have operated as an integratedenterprise with centralized control of labor relations, com-mon management,and common financial control,and, assuch, constitute a single employer."1Unless otherwise noted all dates hereinafter are in 1971.199 NLRB No. 5 GARDEN OF EDEN NURSING HOME, INC.17The Respondents filed answers to the amended consol-idated complaint on November 9 wherein each,inter alra,denied the material allegations of violation and specificallydenied the allegations of paragraph 2(c) that Eden-Forestand Garden of Eden constitute a single employer.The hearing resumed on November 11 and was con-cluded the following day, November 12.All parties participated in the hearing and were afford-ed full opportunity to be heard, to introduce evidence, toexamine and cross-examine witnesses, to present oral argu-ment, and to file briefs. Oral argument was waived, GeneralCounsel filed a brief, and a joint brief was filed by theRespondents.Upon the entire record in the case and my reading ofthe briefs, and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACrITHE BUSINESSOF THERESPONDENTSGarden of Eden Nursing Home, Inc., an Ohio corpo-ration, is engaged in the operation of a proprietary nursinghome in Cincinnati, Ohio. During the 12 months precedingissuance of complaint, a representative period, Garden ofEden received gross revenuesin excessof $100,000 in thecourse and conduct of its business. The complaint alleged,the answer admitted, and I find that Garden of Eden is, andhas been at all times material herein, an employer as definedin Section 2(2) of the Act and is, and has been, engaged incommerce and in operations affecting commerce as definedin Section 2(6) and (7) of the Act.Eden-Forest Nursing & Rest Home, Inc., an Ohio cor-poration, is engaged in the operation of a proprietary nurs-ing home in Cincinnati, Ohio. During the 12 monthspreceding issuance of complaint, a representative period,Eden-Forest in the course and conduct of its business re-ceived gross revenuesin excessof $100,000. The complaintalleged, the answer admitted, and I find that Eden-Forestis, and has been at all times material herein, an employer asdefined in Section 2(2) of the Act and is, and has been,engaged in commerce and in operations affecting commerceas defined in Section 2(6) and (7) of the Act.Garden of Eden and Eden-Forest are owned and con-trolled by the Kinderlehrer family. Mr. Joseph Kinderlehrerand his wife Rachel each own 30 percent of the stock of thetwo corporations. Their son and daughter each own 20 per-cent of each corporation. The boards of directors of the twocorporations are composed of the same three people-Mr.and Mrs. Kinderlehrer and their son. Mr. Kinderlehrer ispresident and chairman of the board of both corporations.Mrs. Kinderlehrer is vice president and treasurer of bothcorporations. The Kinderlehrer's son is the secretary of bothcorporations. Mr. and Mrs. Kinderlehrer possess authorityto signpaychecks for both corporations and on occasion thebookkeeper or the administrator of the home has had thatauthority.Garden of Eden and Eden-Forest occupy contiguousbuildings separated at various points by 35 to 60 feet. Thetwo buildings occupy a common site which is surroundedby a fence but there is no fence between the two buildings.In addition to occupying a common site Garden of Edenand Eden-Forest use a number of facilities in common.There is one timeclockfor theemployees of the two homeswhich is located in the Eden-Forest building. Mr. Kinder-lehrer testified that a laundry service is employed to supplytowels and linens for both Eden-Forest and Garden ofEden, but that this service does not have enough linens tomeet the needs of the two nursing homes and that thereforelinens are washed from time to time in the laundry in theEden-Forest building. In addition, personal laundry of Gar-den of Eden patients is washed in the laundry in the Eden-Forest building. Catherine Hill, who operates the laundry,is an employee of Eden-Forest. She was interviewed for thejob at Garden of Eden by Mrs. Kinderlehrer. The physicaltherapy room which services the needs of patients of bothGarden of Eden and Eden-Forest is located in the Gardenof Eden building. Eden-Forest patients go to the Garden ofEden building for physical therapy or receive suchservicesat the offices of private physical therapists located awayfrom the nursing homes. As with the physical therapy roomthere is only one chapel to be used by the patients of the twonursing homes. The chapel is located in the Garden of Edenhome and Eden-Forest patients may use the Garden ofEden chapel if they are physically able to do so.Both Garden of Eden and Eden-Forest are licensed bythe city of Cincinnati to maintain kitchen facilities. Howev-er, since a fire at Eden-Forest in 1964 or 1965, all cookingfor the two nursing homes has been done at the Garden ofEden kitchen. Food for Eden-Forest patients, after beingcooked in the Garden of Eden kitchen, is taken to the Eden-Forest kitchen where it is kept warm while being distributedto Eden-Forest patients.Mrs. Rachel Kinderlehrer is administrator of both Gar-den of Eden and Eden-Forest. There is a director of nursingat each of the nursing homes, Mrs. Toohey performing thatfunction at Eden-Forest and Mrs. Satzger holding the posi-tion at Garden of Eden. Mr. Kinderlehrer testified thatToohey and Satzger are under the supervision of Mrs. Kin-derlehrer, as the administrator. Mrs. Kinderlehrer can dis-charge the director of nursing. He further testified that theweekly work schedule for Garden of Eden is prepared byMrs. Kinderlehrer and Mrs. Satzger and the work schedulefor Eden-Forest is arranged by Mrs. Kinderlehrer and Mrs.Toohey. Mr. Kinderlehrer testified that wage rates for thesame classifications of work at both homes should be thesame and that the employees at Garden of Eden and Eden-Forest receive the same holidays and vacation benefits.Mrs. Kinderlehrer is involved in the granting of wage in-creasesat both Garden of Eden and Eden-Forest. The vaca-tion schedule at Garden of Eden is worked out by Mrs.Kinderlehrer and Mrs. Satzger and that at Eden-Forest isdetermined by Mrs. Kinderlehrer and Mrs. Toohey. Mr.Kinderlehrer testified that yearend bonuses for employeesare determined by a committee. The members of the com-mittee at Garden of Eden for the determination of yearendbonuses are Mr. and Mrs. Kinderlehrer and Mrs. Satzger,and the committee at Eden-Forest is composed of the Kin-derlehrers and Mrs. Toohey. There is a certain amount ofinterchange of employees between the two nursing homes.Charley Mae Chenault and Marilyn May both testified thatthey worked in both nursing homes, and Josephine Doriantestified that she assisted in the preparation of the meals in 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Garden of Eden kitchen and then took the food to theEden-Forest building for distribution to the patients there.Mr. Kinderlehrer testified that he believed only professionalhelp worked part of the week at Garden of Eden and partof the week at Eden Forest.Thus, the record discloses that there is common owner-ship of the two nursing homes, common control and man-agement and a common labor policy in the two nursinghomes, and integrated operation of the two establishments.The nursing homes are owned in equal proportions by themembers of the Kinderlehrer family. Mrs. Kinderlehrercontrols the hiring and wage policy at both nursing homesand sits in on determination of vacation schedules, and sheand her husband have the majority votes in the determina-tion of yearend bonuses. Additionally, the record disclosesthat wages, vacations, and holidays are the same for bothnursing homes. The operations are integrated in that theyshare one kitchen for the preparation of all food and haveonly one laundry, one timeclock, one chapel, and one phys-ical therapy room and thereis a certainamount of inter-change of employees. Accordingly, I find that for thepurposes of the National Labor Relations Act, as amended,and for the purposes of the Board's processes Garden ofEden Nursing Home and Eden-Forest constitute a singleemployer.'Accordingly, I find that Eden-Forest and Garden ofEden, jointly and severally, are now and at all times mate-rial herein have been an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act andmeet the Board's standards for assertion of its jurisdiction.IITHELABOR ORGANIZATION INVOLVEDNational Union of Hospital & Nursing Home Em-ployees, Local 1199H, Retail, Wholesale and DepartmentStore Union, AFL-CIO, is, and has been at all times mate-rial herein, a labor organization within the meaning of Sec-tion 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Union's Organizing Campaign; Interrogation,Threats, and CoercionThe Union began its organizing campaign among em-ployees working for nursing homes in Cincinnati on May26. The first meeting of employees of those nursing homeswas held on June 7 and was attended by employees ofGarden of Eden, as well as Golden Age, another nursinghome owned by the Kinderlehrers.A number of employees testified that on the day fol-lowing the June 7 meeting, Mr. or Mrs. Kinderlehrer spoketo them about their attendance at the meeting and about theUnion. Henry Heard, employed at Eden-Forest as a porterand orderly, attended the union meeting on June 7 andsigned a union card. Heard testified that on June 8 Mrs.Kinderlehrer called him to her office in Eden-Forest and2The facts that the two nursing homes are separately licensed by the Stateof Ohio and enter into separate agreements with the Social Security Adminis-tration and departments of the State of Ohio do not go to the question ofwhether they'constitute a single employer for the purposes of the Actasked if Heard had attended the umon meeting and whetheremployees from the Golden Age Nursing Home had beenthere.Heard replied that Golden Age people had beenamong the persons in attendance. Mrs. Kinderlehrer askedifHeard thought the Union was a good idea to which hereplied that he thought it was good for benefits and betterwages. Heard told Mrs. Kinderlehrer that the employeeswould make more money. Heard testified that Mrs. Kinder-lehrer was crying and said she didn't make much moneybecause of the low fees she received for welfare patients andwhen Heard asked if she was going to fire any employeesMrs. Kinderlehrer said that she might have to close. Mrs.Kinderlehrer asked Heard if he had any umon literatureand when he replied that he did she advised that he couldbe fired for passing it out. Mrs. Kinderlehrer also toldHeard that she did not think the Union was a good ideabecause of the dues the employees would have to pay. Mrs.Kinderlehrer pointed out to Heard that if he did not haveto pay dues to the Union he would have that money in hispocket.Anna Armstrong, head cook at Garden of Eden, testi-fied that she attended the June 7 meeting and signed a unioncard.3 Armstrong testified that on June 8 she was called toMrs. Kinderlehrer's office where Mrs. Kinderlehrer asked ifArmstrong would do her a favor. Mrs. Kinderlehrer saidthat she knew that Armstrong was at that meeting. WhenArmstrong asked what meeting, Mrs. Kinderlehrer repliedthe union meeting and added that she knew that Armstrongand a number of other employees whom she named hadbeen there.Mrs. Kinderlehrer said that, although Arm-strong was privileged to attend any meeting she wished, shewanted to tell Armstrong that the Union was no good andthat she did not want Armstrong to sign cards or pass outleaflets.Mrs. Kinderlehrer stated that if the Union came inthere would be no more checks made out to Anna Arm-strong but rather they would be made payable to the Union.3Respondent sought to establish that Armstrong is a supervisor within themeaning of the Act. Mrs Kinderlehrer characterized Armstrong as "head-cook supervisor." Mrs Kinderlehrer testified that Armstrong supervises thekitchen help to see that the kitchen is in order and clean and that assignmentsare being properly carried out and that Armstrong is responsible for seeingthat the diets prescribedby doctorsand dieticians are given to the properpatients which entails marking the trays with the name of the patient andseeing to it that the proper food is placed on the tray Mrs Kinderlehrerclaimed that Armstrong is responsible for making up a list of supplies to beorderedMrs Kinderlehrer further testified that Armstrong, in carrying outher responsibility of seeing that the kitchen help are doing theirjobs, has "theright of letting go the person" and recommencing that new employees behiredMrs Kinderlehrer cited a situation where Armstrong had stated thatifan employee named Hill were not fired Armstrong would leave MrsKinderlehrer stated that she persuaded Armstrong to give Hill anotherchance but that usually Armstrong's recommendations would be carried outand that girls would be replaced when she so requested Armstrong deniedthat she had ever hired or fired an employee or had ever effectively recom-mended that such action be taken. Further, Armstrong stated that she hadnever been told that she could take such action Armstrong testified that shehad no connection with the discipline of employees and that she would gotoMrs Kinderlehrer to ask permission if an employee wanted to leave earlyArmstrong testified that she had never participated in evaluation of employ-ees, had no authority to order an employee to workovertime,had no authori-ty to grant wage increases, and had never been consulted before an employeewas disciplined I find that the Respondent has failed to establish that Arm-strong is a supervisor within the meaning of the Act. Rather, I find thatArmstrong is an employee entitled to the protections of Section 7 of the ActSunshineFood Markets, Inc,174 NLRB 497 CfButte Medical Properties,d/b/a Medical Center Hospital,168 NLRB 266, 268-269,Sea Life, Incorpora-tion,175 NLRB 982, 983 GARDEN OF EDEN NURSING HOME, INC.Mrs. Kinderlehrer asked Armstrong to talk to the girls in thedining room and to tell them that the Union was no good.Armstrong testified that she replied that she would talk tothe girls in the dining room but did not tell Mrs. Kinderlehr-er what she would say.Marcus Coone, employed as a porter and orderly atGarden of Eden, attended the union meeting on June 7 andsigned a union card. Coone testified that on the day follow-ing the union meeting, during his lunch break, Mrs. Kinder-lehrer told him to come to her office. There she said that sheheard "that they are having a union" and that she did notwant it. Mrs. Kinderlehrer told Coone that if the Unioncame around again he should not accept their card. Mrs.Kinderlehrer told Coone that the Union was not good forhim and that it was composed of a bunch of hoodlums.Henry Heard testified about a conversation he hadwith Mr. Kinderlehrer during the afternoon of June 8, afterhis earlier conversation with Mrs. Kinderlehrer. The talktook place in Mr. Kinderlehrer's office in Garden of Eden.Heard acknowledged to Mr. Kinderlehrer that he had at-tended the union meeting after Mr. Kinderlehrer asked ifHeard had been there. Heard testified that Kinderlehrerasked if nurses from Golden Age and Eden-Forest hadattended the meeting and Heard replied that they had allbeen there. Kinderlehrer told Heard that if the Union gotin it would be Heard's fault and reminded Heard that theRespondents had done Heard a favor in the past by lendinghim money to fix his car. Kinderlehrer asked Heard if hehad any union literature and cards and when Heard repliedthat he did Kinderlehrer said that he could not pass themout on the Respondents' property.Mr. and Mrs. Kinderlehrer both testified that they leftCincinnati on June 7 to attend a wedding in New York andhad not returned until late in the day on June 9. Bothclaimed that they had no knowledge of union activity beforetheir trip to New York. Mrs. Kinderlehrer claimed to havefirst learned of union activity when there was a union dem-onstration on June 15, "when we had a letter." Mrs. Kinder-lehrer stated that the only conversation she had had withHeard was sometime in June and had concerned a problemhe was having with his car for which he needed a salaryadvance. As to Anna Armstrong, Mrs. Kinderlehrer merelydenied having had a conversation with the head cook aboutthe Union on June 8. In reference to Marcus Coone, Mrs.Kinderlehrer stated that she had no conversation with himconcerning the Union and that her only talk with Coonehad been about complaints that Coone was bringing alcoholand beer onto the premises of the nursing home. Mrs. Kin-derlehrer stated: "That was about two or three times al-ready that we discussed that." Mr. Kinderlehrer deniedhaving a conversation with Heard on June 8. Kinderlehrerclaimed that he first learned about the union activity duringthe morning of June 10 when he picked up the mail whichincluded a letter from the Union. Kinderlehrer stated thathe had not been aware that employees had attended unionmeetings until after the June 15 union demonstration whenhe acquired this knowledge from "the grapevine." Kinder-lehrer testified that he did have a conversation with Heardon or about June 20 or 21 when he called Heard and askedhim to stay on his own job only and not to become involvedin other tasks because of damage he caused.19Ido not credit the Kinderlehrers in their claim thatthey were away from Cincinnati on June 7 and 8. First,based on their demeanor while testifying, I would not credittheKinderlehrers, particularlyMrs. Kinderlehrer, unlesssupported by other credited corroborating testimony or evi-dence. Second, the Kinderlehrers, particularly again Mrs.Kinderlehrer, showed a tendency throughout their testimo-ny to exaggerate and to fabricate. In this connection Mrs.Kinderlehrer's testimony concerning the events of June 15,discussed below, is a notable example of exaggeration andcreativity. Finally, I find that the employee witnesses whotestified to the conversations, interrogations, and threatswhich occurred on June 8 were creditable in their appear-ance, and the reaction of the Kinderlehrers as noted in theemployees' testimony is consistent with the conduct of theRespondents in meeting the appearance of unionization oftheir employees.Accordingly, I find that in various conver-sations with employees on June 8 the Respondents interro-gated employees concerning their own union activities andthe protected activities of other employees, threatened themwith loss of benefit if the Union organized the Employer'soperations, created the impression of surveillance of pro-tected concerted activities, and unlawfully interdicted pro-tected activities on the premises of the Respondents, all inviolation of Section 8(a)(1) of the Act.B. The Events of June 151.The union demonstrationAt a meeting with the employees on June 14, JohnBlack, a union representative, arranged for the employeesto assemble outside Garden of Eden the following morningto present to Mrs. Kinderlehrer the fact of the Union'smajority and to demonstrate visibly that majority to her.Black arranged for the employees to assemble at 7:30 a.m.and asked the third-shift employees, who were scheduled towork until 8 a.m., to finish their shift and not to join thedemonstration until after their shift was ended. Pursuant tothese arrangements a group of employees assembled outsidethe home about 7:30 a.m. on June 15 and the Union distrib-uted hats and buttons to them while they waited for Mrs.Kinderlehrer to arrive. In the group was Charley Mae Che-nault, a licensed practical nurse, who worked for the Re-spondents. When Black learned that Mrs. Kinderlehrer hadnot arrived at the nursing home, he asked if any one presentknew how to contact her by phone. Chenault volunteeredto call Mrs. Kinderlehrer; she then went into the home andon her return stated that she had called Mrs. Kinderlehrerwho was on her way to Garden of Eden. Black testified thatMrs. Kinderlehrer entered the nursing home by a side doorat approximately 7:55 a.m. Shortly after 8 a.m. Black, ac-companied by 15 to 20 employees, entered the nursing homeand stationed himself in the lobby. Black stated that hebelieved the third-shift employees joined the group in thelobby. Black testified that he could see Mrs. KinderlehrerThe employees who testified as to the events of June 8 are presentlyemployed by the Respondents All impressed me as being intelligent witness-es who were knowingly testifying against the interest of their EmployerAccordingly, I afford great weight to their testimonyFederal Envelope Com-pany,a Divisionof Nationwide Papers Incorporated,147 NLRB 1030, 1036 20DECISIONSOF NATIONAL LABOR RELATIONS BOARDthrough glass doors leading from the lobby and that whenshe did not come out to meet with the group he askedChenault to go in and ask Mrs. Kinderlehrer to come outand speak to the employees. Chenault reported that Mrs.Kinderlehrer said she was too busy making breakfast. Someminutes later Mrs. Kinderlehrer did come out into the lobbyand told the employees that they had no business there andthat she would not talk to them and would call the policeto throw them out. Black asked Mrs. Kinderlehrer to listenfor 10 minutes but she left through the doors into the nurs-mg floor.Shortly thereafter two policemen arrived and askedwhat the problem was. Black explained that they were thereto see Mrs. Kinderlehrer, that they represented the employ-ees, and asked the policemen to request Mrs. Kinderlehrerto come out and talk so that everyone could return to work.Patrolman David Tilford, a Cincinnati policeman, tes-tified that he received two calls during the morning of June15 to go to Garden of Eden. The first call was to investigatea disorderly crowd in front of the nursing home. WhenTilford arrived he discovered three or four people on thesidewalk who were just standing there but could find nodisorderly crowd. He reported his findings. The second callcame about 5 minutes later and he was directed to see theoperator of the nursing home in reference to a disorderlycrowd. Tilford testified that the operator of the home toldhim that she was having labor problems and that there weresome 20 to 25 people in the lobby of the home. She furthertold Tilford that she did not want them on the premises;that she was trying to prepare breakfast and did not havetime to deal with them; and she asked Tilford to put themoff the premises. Tilford then went to the lobby and spoketo Black who advised thepolicementhat they were there totry to organizea union andonly wanted to speak to Mrs.Kinderlehrer and that there would be no trouble. Tilfordreported to Mrs. Kinderlehrer that the assembled grouponly wished to speak to her, and she replied that she did nothave time to talk to them. Tilford relayed this message toBlack who stated they would wait around and see whatdeveloped. Tilford advised Black that the assembled groupwould have to be orderly or they would have to leave. Blackassured Tilford that there would be no trouble and therewas none.Tilford testified "nobody was loud or disorderly."After Tilford reported in, his superior came out to Gardenof Eden, took over from Tilford, and talked to both Mrs.Kinderlehrer and Black. By the time Tilford's sergeant arri-ved everyone was going back to work following Black'sadvice that they go about their daily duties. Tilford recalledthat sometime in his conversation with Mrs. Kinderlehrershe told him that she had fired one of the girls and that shehad considered firing everyone. Tilford testified that therewas no problem whatsoever with the crowd in the lobby,that there was no destruction of property, and that he didnot see anything broken. At the time Tilford left Garden ofEden all in the group had left the lobby; those who were onduty had returned to work and the others had left.Black testified that about the time the police were thereMr. Schatz,who identified himself as the administrator orsupervisor,came in,and Black asked Schatz to explain toMrs. Kinderlehrer that it would only take 3 or 4 minutes forhim to explain their case to her and then everyone would goback to work. Schatz stated that he would try; he went intothe nursing home but never came back out. Black statedthat he later saw Schatz working, wearing an apron.About 9 a.m. the group left the lobby of the nursinghome and a vote was taken for everyone to go back to work.Black testified that the employees returned to work aboutthe time another police car arrived. A higher grade policeofficer asked who the group was and told Black that thepolice were not going to get involved in a labor dispute. Thepolice then left.Black testified that he left Garden of Eden about 9:15a.m. and that the group had been assembled for a total ofapproximately55 minutes.Bernard Schatz, who is no longer employed by theRespondents, testified that he arrived at Garden of Eden onJune 15 about 8:15 a.m. When he entered he discovered acrowd of about 20 people in the hallway leading to thekitchen. Schatz denied that he had spoken to any of thepeople in the hallway or that any of them had spoken tohim. Schatz testified that the employees returned to work inthe kitchen about 9 a.m., at which time they resumed theirnormal duties. He recalled that after the crowd dispersedthe employees came through the door, that there was noth-ing unusual about their entrance into the kitchen, and thatthere were no loud noises.Mrs. Kinderlehrer testified that she first learned of thedemonstration, which she characterized as a walkout, fromChenault's call.Mrs. Kinderlehrer claimed that Chenaulthad told her that all of the Garden of Eden and Eden-Forestemployees had left work and that patients had been leftwithout care. Mrs. Kinderlehrer claimed that she had beg-ged Chenault to stay until Mrs. Kinderlehrer arrived andhad pointed out that Chenault's nursing license would beendangered if she left her patients. Mrs. Kinderlehrer testi-fied that Chenault replied, "to hell with you and your pa-tients."Mrs.Kinderlehrer claimed that Chenault wassupposed to be on duty at that time. Mrs. Kinderlehrertestified that when she arrived at the home about 7:45 a.m.all of the entrances were blocked. Mrs. Kinderlehrer statedthat only two employees were on duty at the time but thattwo others arrived shortly thereafter.Mrs. Kinderlehrerthen started preparing breakfast and after going into thekitchen she saw a large group of employees blocking thelobby and interior passages. According to Mrs. Kinderlehr-er, "there was some screaming going on and loud noises.Some patients were crying that they needed some help."After the police arrived, Mrs. Kinderlehrer testified, she wastold that the group would not-leave until they had talked toher.Mrs. Kinderlehrer told the police officers that she couldnot speak to the group because she had to get breakfast tothe "dying people which were left from last night with nobreakfast." She claimed that the policeman said he neededhelp and was sending for it. Sometime later,according toMrs. Kinderlehrer's version of the events,additional policecruisers arrived and "with all the other help that the policegot they got everybody out from the building."Mrs. Kmderlehrer testified that after the employeeshad left the building the police said that they had to leave,and she went about getting breakfast to the patients. Mrs.Kinderlehrer testified that at that time "we heard a noise,all of the employees just rushed in through the front door, GARDEN OF EDEN NURSING HOME, INC.they ripped the door and rushed in with loud and unbehav-ior-like conduct." Thereafter the employees went back towork and resumed their normal stations. During her testi-mony Mrs. Kinderlehrer stated that she did not recall tellingthe policemen that the employees were involved in unionactivities or that she had fired an employee and was consid-ering firing the others. This contradicts the testimony ofPatrolman Tilford. Further, contrary to Patrolman Tilford,Mrs. Kinderlehrer claimed that she heard noise from theemployees in the lobby during the demonstration.After the demonstrators left the building, Mrs. Kinder-lehrer testified, she lockedan aluminumfire door in front.Later that day she discovered that the aluminum door hadbeen broken. Contrary to Mrs. Kinderlehrer, Schatz testi-fied that he did not see any doors broken.During the course of Mrs. Kinderlehrer's testimony,she claimed that Chenault had been on duty at the time ofthe demonstration and that she had asked Chenault to stayat her station to care for the patients. Chenault's timecardfor the week June 13 to June 19 was produced at the hearing.Chenault worked the night shift, the third shift, during thetime she was on duty. The third shift runs from midnight to8 a.m. On her timecard, next to the timeclock entries forSunday to Monday, appear the words "walked out onstrike."However, the demonstration took place not onMonday morning, June 14, but rather during the morningof Tuesday, June 15. Schatz testified that he made the entryon Chenault's card because hesaw her inthe hallway at thetime of thedemonstrationand that he did this although thecard shows that she was not on duty at the time. Chenaulttestified that she signed her timecard for the week of June13 through June 19 on the Saturday ending that week, thelast work shift of the week. Chenault stated that at the timeshe signed the card the words "walked out on strike" werenot on her timecard.The events surrounding the demonstration on June 15do not figure in this proceeding as an unfair labor practice.However, the testimony offered by the various witnessescalled is helpful in the disposition of the allegations of thecomplaint hereininsofar asthey throw light on and helpestablish the credibility of the various witnesses. PatrolmanTilford, a Cincinnatipoliceman,was a most credible witnesswho had no interest whatsoever in these proceedings andtestified as to what he heard and saw during the perfor-mance of his duties. I afford great weight to his testimony.Mrs.Kinderlehrer's testimony as measured against theyardstick of Tilford's account of the events suffers in com-parison. Thus,her claimsthat the participants in the demon-stration were unruly, that there was loud noise in the hall,and that they left only because of the intervention of thepolice all appear as embellishments on her part. The effortsby Mrs. Kinderlehrer both through oral testimony and thetimecard of Chenault introduced into evidence to create theimpression that Chenault had left the patients under hercharge in order to participate in the demonstrationare sig-nificant in the assistance they yield in evaluating the testi-mony of Mrs. Kinderlehrer and Chenault concerning theevents surrounding Chenault's termination, discussed be-low in section III, C. Finally, the conflict in testimony be-tweenMrs. Kinderlehrer and Schatz, the Respondents'former administrator, casts further doubt onMrs.21Kinderlehrer's credibility.Mrs. Kinderlehrer claimed thatwhen the employees returned to work following the demon-stration they entered as an unruly crowd which burstthrough the door. Contrary to this Schatz testified that theyentered their duty stations in a normal way and were in noway disruptive.Accordingly, the foregoing recounting and evaluationof the testimony concerning the June 15 demonstrationleadsme to conclude that Mrs. Kinderlehrer was not areliable witness and was prone to exaggeration and embel-lishment, and accordingly I do not credit her except whereshe is corroborated by other credited evidence.2.The discharge of Jrvonne SartorAt the time of her discharge on June 15 Sartor hadbeen employed by Garden of Eden as a nurses aid on thefirst shift (from 8 a.m. to 4:30 p.m.) for approximately 3months. Sartor attended the union meetings on June 7 and14 and participated in the demonstration on June 15.When the demonstration ended at approximately 9 a.in. Sartor joined those who were scheduled to go to work,but when she went to the Eden-Forest building to clock inshe discovered that the timecardswere missing. Sartor wentto the kitchen to do her regular daily job, pouring coffee intocups and passing out trays. Sartor testified that Mrs. Kin-derlehrer was in the kitchen and told the girls that theycould work if they wanted to but otherwise they were to getout. No one replied. At that time Mrs. Kinderlehrer was atthe refrigerator.Mrs. Kinderlehrer then looked at Sartorand said that she was to get out because she was a ringlead-er. Sartor went to get her purse and Mrs. Kinderlehrer said,"I want to see your ass off my property." Mrs. Kinderlehrersaid that if Sartor did not leave she would call the police.Sartor testified that she was upset and that Mrs. Kinderlehr-er "was yelling and screaming."Josephine Donan, the assistant cook, testified that afterthe demonstration she and others, including Sartor, re-turned to the kitchen. Donan recalled that Mrs. Kinderlehr-er pointed her finger at Sartor and stated, "you, especiallyyou, get your things and get out." Donan testified thatSartor was not employed in the kitchen but as a nurses aid;itwas her job to come into the kitchen to serve breakfast.At the time of her discharge, Sartor was working on gettingthe breakfast trays out.In her testimony concerning Sartor's discharge, Mrs.Kinderlehrer stated that she had heard screaming in a loudvoice coming from a point in the hallway between the nurs-es' station and the chapel where tables had been set up forpatients whose manner of eating upset other patients. Mrs.Kinderlehrer testified that she heard Sartor scream at apatient, "get it yourself." Mrs. Kinderlehrer stated that shewent to investigate and asked Sartor if she was there to workor to order the patients about. Mrs. Kinderlehrer claimedthat Sartoriust looked at her and did not move. When Mrs.Kinderlehrer repeated her question Sartor then shook herfist atMrs. Kinderlehrer and said, "who are you, you rottenJew, to tell me what to do?"5 Mrs. Kinderlehrer testified that5In her testimony concerning both Sartor and Chenault, who are black,Mrs. Kinderlehrer claimed that the employees had made reference to Mrs.Continued 22DECISIONSOF NATIONAL LABORRELATIONS BOARDshe immediately discharged Sartor and said that she wouldcall the police if Sartor did not leave immediately.Sartor denied that any patient asked forassistance ingetting his breakfast that morning before she was dis-charged.As earlier noted I do not credit Mrs. Kinderlehrer inthe absence of corroborating evidence. Such corroborationismissingin connection with Sartor's discharge. On theother hand, Sartor impressed me as a credible witness whowas corroborated in significant part by the testimony ofDonan. Accordingly, I find that Sartor was discharged as aconsequence of her participation in the demonstration andher union activity, all in violation of Section 8(a)(3) of theAct.3.Additionalacts of interference,restraint,and coerciona.Mrs. Kinderlehrer and Marcus CooneCoone testified that after he participated in the June15 demonstration he went into,the kitchen to work. Mrs.Kinderlehrer came to him and said to him that he did nothave to work, he could get out. Coone replied that he wouldrather work and did not want to lose his job. Mrs. Kinder-lehrer repeated that he did not have to work, that he couldleave right away. Coone kept working. Coone testified thatMrs. Kinderlehrer then went to Josephine Donan and toldher the same thing.Mrs. Kinderlehrer testified that at the time she hadcalled her husband asking him to contact the police she hadalso asked him to call an employment agency to get somehelp for the nursing home. Mrs. Kinderlehrer stated that anumber of applicants reported to the nursing home some 15minutes to a half an hour after the demonstration ended. Itwas after these applicants appeared, Mrs. Kinderlehrer tes-tified, that she had asked Coone whether he wanted to workor not because if not she had men who were looking foremployment. Coone replied that he wanted to work, andMrs. Kinderlehrer let the applicants go.Even crediting Mrs. Kinderlehrer on this occasion, thequestioning of Coone as to whether he wanted to workfollowing his participation in the demonstration with appli-cants for work present contained more than an impliedthreat that participation in protected concerted activity,such as the employee demonstration, would result in the lossof employment. I find that this constitutes a violation ofSection 8(a)(1) of the Act.b.Mrs. Kinderlehrer and Josephine DonanJosephine Donan, assistant cook at Garden of Eden,signed a union card at the June 7 meeting and participatedin the June 15 demonstration. Following the demonstrationDonan reported for work in the kitchen.About 10 minutes after Mrs. Kinderlehrer dischargedKinderlehrer's ethnic origin, namely, that she is a Jew The credited evidencein this proceeding does not sustain a finding that there were any racial orreligious considerations involved in the actions of any of the participantsRather the events herein arose from the employees' exercise of protectedactivities and the Respondents'reaction thereto.Sartor she returned to the kitchen and, Donan testified,came up to Donan and said that she had not had a chanceto talk to Donan about the Union the other day and thatshe wanted to tell Donan, one more demonstration in thehalls "and that's it." Mrs. Kinderlehrer told Donan that ifshe wanted to work she could but, if she did not, she couldjust pick herself up and leave.'Donan testified that about 12:15 p.m. Mrs. Kinderlehr-er came back carrying a pen and pad of paper m her hand.Mrs. Kinderlehrer told Donan that if she wanted to workshe could; otherwise there was someone to replace her. Do-nan replied that she wanted to work. Donan recalled thatMrs. Kinderlehrer said the same thing to a number of otheremployees.Mrs. Kinderlehrer merely denied having had a conver-sation with Donan following Donan's reporting for workafter the demonstration.Based on Donan's credible appearance while testifying,I credit her version of the events. I find that Mrs. Kinderleh-rer on two occasions on June 15 threatened Donan withdischarge if she continued her participation in protectedconcerted activities.c.Bernard Schatz and Henry HeardHeard participated in the June 15 demonstration andwent to work when it was over. Later that day, in the base-ment storeroom in Eden-Forest, Schatz, who was then thenursing home administrator, asked Heard if he thought theUnion was a good idea. When Heard replied that he thoughtitwas, Schatz commented that unions were not all that theywere made out to be. Heard replied that it seemed good forpoor people. At that time Heard was wearing a union but-ton. Schatz said that he thought that Heard should take thebutton off because Mrs. Kinderlehrer would not like to seehim wearing a union button.Schatz denied having any conversation with Heard onJune 15; he denied that he had been in the basement ofEden-Forest on that day or that he had ever had any con-versation with Heard about the Union or union buttons.While Schatz is no longer employed by the Respon-dents and appears to have no interest in the outcome ofthese proceedings, the conversation testified to by Heard iswithin the pattern of the Respondents' reaction to theUnion's campaign to organize the employees of the Gardenof Eden and Eden-Forest. Heard was in all respects a credi-table witness, presently employed by the Respondents andtestifying against the interest of his employer.Accordingly,I find that on June 15 Schatz, administrator of both nursinghomes, interrogated Heard concerning his union sympa-thies and required that Heard remove his union insignia.d.Mrs. Kinderlehrer and Henry HeardHeard testified that on June 15, sometime after hisconversation with Schatz, Mrs. Kinderlehrer was passingthrough Eden-Forest and asked Heard if he wanted to workfor the Union or for her. Heard replied that he had to work6Donan testifiedthat MrsKinderlehrer had said the same thing to Mar-cus Cooner See fn4, supra GARDEN OF EDEN NURSING HOME, INC.some place and wanted to work.Mrs. Kinderlehrer said thatif he didn'twant to work she had people to take his job andreplace him.Mrs. Kinderlehrer also asked Heard to removehis union button.When Heard removed the button Mrs.Kinderlehrer smiled and walked away.Mrs. Kinderlehrer testified than on June 15 she did notnotice whether Heard was wearing a union button and de-nied that she had asked him to remove such insignia.Based on my lack of faith in Mrs. Kinderlehrer's credi-bilitybased on her demeanor and the general unreliabilityof her testimony,I find that on June 15 Mrs.Kinderlehrerthreatened Heard with loss of employment if he continuedhis union activity and required that he remove his unioninsignia.e.Mrs. Kinderlehrer and Catherine HillCatherine Hill, employed as the laundry girl in Eden-Forest,participated in the June 15 demonstration.Hill testi-fied that on June 17 or 18 she had a conversation with Mrs.Kinderlehrer in the laundry room.Mrs. Kinderlehrer toldHill that if any union men gave her a union card she wasnot to take it from them.Hill testified that this was the onlytime that Mrs. Kinderlehrer came to the laundry room totalk to her.At the time of the conversation Hill was wearinga union button.Mrs. Kinderlehrer denied having any conversationswith Hill about the Union after the June 15 demonstration.Assuming that Hill's version of this conversation iscorrect,I do not find that there was any violation of the Actinvolved in this transaction.C. TheDischargeof CharleyMae Chenault1.Chenault's status as an employee within the meaningof the ActCharley MaeChenault,a graduate licensed practicalnurse,started working at Garden of Eden inJuly 1970.When first employed Chenault relieved at both Garden ofEden and Eden-Forest, working at each home two nightsper week. However,at the time of her termination,she wasworking three nights a week at Eden-Forest and was notputting in any time at Garden of Eden.Thisarrangementhad been in effect for 3 months prior to her discharge.Chenault testified that as the practical nurse on thethird shift which started at midnight she would make therounds of the patients,checking on their condition, chang-ing those who were wet,and attending to other needs. Shealso checked the medication prescribed for the patients tosee if there had been any changes made,checked over thereport from the previous shift on the patients'condition, setup the medication for the patients,and charted the patients'records.All thiswas done while attending to patients' needsas they arose.Chenault was paid an hourly rate and clocked in witha timecard. Chenault testified that in the course of her shiftshe did not assign jobs to the nurses aides, testifying thatthey knew what they had to do.Chenault stated that shecould not hire or effectively recommendhiringand had notbeen told that she had theauthorityto do so. She could notfire or effectively recommend firing and testified that no23licensed practicalnurseat Gardenof Eden or Eden-Foresthas ever doneso.Further,she statedthatshe could notrecommend the disciplining of an employee and had neverbeen told thatshe hadsuch authority. Chenaultstated thatshe had no authorityto assign overtime and that,at the timeshe had been hired byMrs. Kinderlehrer,she had been toldthatif she arranged for an employee to work overtime shewould have to pay such an employeeherself.Chenault stat-ed that she did not have authorityto order anemployee toleave early nor couldshe grant permission should an em-ployeeseek to leave before the end of her shift.As to callingin a replacementfor an employee who did notreport towork as scheduled, Chenault recalledthat on one occasion,when an employee did not appearas scheduled,she hadcalled a Mrs. Kissel, reportedthe situation,discussed withMrs. Kisselpossible peopleto call in,and had been givenpermissionby Mrs.Kissel to call a replacement for theemployee whowas absent.Whena nurses aide is unable toreport for work, such employee would notifyMrs. Kinder-lehrer,Mrs. Toohey,or Schatz. If, in thecourse of her shift,Chenault determinedthat a patient should be transferred toa hospital,she was requiredto call eitherMr. Kinderlehrer,Mrs. Kinderlehrer, or the registerednurse in charge of thehome before notifyingthe patient's doctor.Under question-ing byRespondents' counsel the following question andanswer arose:Q. [by Respondent's counsel] Andifanythingwent amissitwas your dutyto immediately call thedirectorof nursingor theadministrator?A. Yes.Chenault testified that therewere no supervisors onduty during the third shift at Eden-Forestand if a nursesaide had refused to work she would havehad to call Mrs.Kinderlehrer or Mrs. Toohey.However,this never hap-pened.Chenault stated that employeesdid not come to herwhen theywanted a raise inpay; she didnot handleemploy-ees' complaints;and she was not consultedbefore employ-ees were discharged or disciplined.Marilyn May,another practicalnurse employed by theRespondents,testifiedthat whenshe had beenhired by Mrs.Kinderlehrershe had been told her duties were to pass themedicinesto the patients and to do thecharts.Further, Maytestifiedthatshe was to see"that [the nurses aides] donetheir work, and you know, theydone whatthey were sup-posed to do." May stated thatshe was not told that she hadauthority to hireor fire norwas she told that she had anyauthorityregarding the discipline of employees.May testi-fied thatshe wasnot told anythingabout wage increases foremployees and had neverbeen asked for any recommenda-tion regarding such increases. In sum,May'sresponsibilityis to see that patients get throughher shift.Patient care isher "prime responsibility."8Mrs. Kinderlehrer,in testifyingabout Chenault's du-ties, statedthat Chenault "had powerof firing employees ifthey wouldn't fulfill their duties." Mrs. Kinderlehrer statedthat Chenaultwas in full charge from midnight to 8:30 a.m.and that no othersupervisors wereon dutyduring that shift.Basedon Chenault's descriptionof her duties and re-8This characterization of May's duties as a licensed practical nurse wasthat of Respondents'counsel during his examination of May. 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDsponsibilities as the licensed practical nurse on the thirdshift,9 I find that Respondents'contention that Chenault isa supervisor fails of proof.Rather,I find that Chenault wasat all times material herein an employee within the meaningof the Actand entitled to the protectionof the Act.NewFernRestoriumCo.,175 NLRB 871;Diversified Health Serv-ices,Inc. d/b/a ConvalescentCenter ofHonolulu,180 NLRBNo. 26;SherwoodEnterprises,Inc., d/b/a Doctors'Hospital,175 NLRB 354.2.Chenault's dischargeOn August 9 Chenault attended the representationhearing held in the Board's Regional Office on the Union'spetition for an election. During the hearing Chenault waswith Garden of Eden employees, the union representative,and the Union's lawyer.)Chenault was not scheduled to work the night of Au-gust 9 and her next regularly scheduled shift was to be onAugust 11. About midnight on August 9, Chenault receiveda telephone call from Frances Gooding, a nurses aide.Gooding advised Chenault that her name had beenscratched off the timesheet and that Chenault's timecardwas missing from the rack next to the timeclock. Chenaultsaid that she would report for work on Wednesday night asscheduled.I IWhen Chenault reported for work Wednesday night,August 11, and discovered that her timecard was not in therack, she called Mrs. Kinderlehrer at the latter's home andasked about the missing timecard. Chenault testified thatMrs. Kinderlehrer replied "they said you were going toquit." Chenault asked who they were and Mrs. Kinderlehrerreplied the patients. Chenault then said that the patients didnot hire and could not fire and that when she was ready toquit she would notify Mrs. Kinderlehrer. Chenault thenasked if Mrs. Kinderlehrer could have her paycheck readyin the morning. Mrs. Kinderlehrer denied that Chenault hadany money coming and Chenault insisted that she was owedfor 3 days. When Mrs. Kinderlehrer told Chenault to pickup the check at the Golden Age Nursing Home, Chenaultdemurred and Mrs. Kinderlehrer agreed that the checkwould be at Garden of Eden, but asked Chenault to leavethe nursing home at that time. During the course of theconversation there was discussion between Mrs. Kinderleh-rer and Chenault concerning Hitler's persecution of Jewsand the historic persecution of Negroes.12 In addition, Mrs.Kinderlehrer brought up the fact that Chenault had leftearly some mornings. To this, Chenault pointed out that thishad been an agreed-to procedure from the time she startedworking for the Respondents because her full-time duties attheGeneral Hospital required her to be on duty at thehospital before the end of the third shift at the nursing9I credit Chenault's testimony in all respects.10 Chenault's participation in the June 15 union demonstration is set forthabove in the section entitled"The Events of June 15." As well, the Respon-dents' effort to establish that Chenault had been on duty at the time of thatdemonstration and the failure of such effort is detailed in that same section.Josephine Donan testified that after the June 15 demonstration,while in thekitchen, she overheard Mrs. Kinderlehrer say to Mrs. Satzger, "guess who myspokesman is around here,Mrs. Chenault"11Frances Gooding corroborated Chenault's testimony on this point.12 See fn.5, supra.home.During the course of her testimony Chenault deniedever having told any patients that she was quitting her em-ployment with the Respondents. Chenault explained thatshe had called Mrs. Kinderlehrer on August 11 rather thanMrs. Toohey, her supervisor at Eden-Forest, because it hadbeen Mrs. Kinderlehrer who had hired her initially.Mrs.Kmderlehrer testified Chenault had been as-signed to work on the third shift at Eden-Forest on August7 and 8. However, there were complaints from patients thatthey had not received their medications or any care at allduring those nights.Mrs. Kinderlehrer claimed to havecome to Eden-Forest on Sunday at 7 a.m. but could notlocateMrs. Chenault there. At that time patients told Mrs.Kinderlehrer that for the second night they had not receivedmedication. Mrs. Kinderlehrer then checked the record andthere were no chart entries that medication had been admin-istered.Mrs. Kinderlehrer stated that she talked to Mrs.Toohey, the nursing director at Eden-Forest, to see whatcould be done and tried to reach Chenault all that daywithoutsuccess.Thereafter, she looked for a graduate li-censed practical nurse to take over the third-shift duties atEden-Forest. Mrs. Kinderlehrer testified that the decisionto discharge Chenault was made after she did not performher duties on August S. On Wednesday, August 11, Che-nault was replaced.13Mrs. Kinderlehrer testified that Chenault called her athome on Wednesday, August 11, to say that she was atEden-Forest ready to work. Mrs. Kinderlehrer replied thatafter not having been there, not having given medication,and not charting, Chenault was not to go to work. Mrs.Kinderlehrer told Chenault that she had been replaced. Ac-cording toMrs.Kinderlehrer,Chenault then startedscreaming, saying that Hitler had persecuted six millionJews and that she was sorry that he had left Mrs. Kinderleh-rer alive and that whatever Hitler didn't finish Chenaultwould. Mrs. Kinderlehrer repeated that Chenault had to goand that she was calling the police. With that the conversa-tion ended. Mrs. Kinderlehrer went on to say that Chenaultcalled her the following morning at Garden of Eden to saythat she had better have a check and that she would be therethat afternoon to pick it up. Mrs. Kinderlehrer said she hadno way of knowing if Chenault had been at work becauseshe had not charted and had not given the patients theirmedication. Chenault then said that if she was not paid forthe 3 days she would "beat up" Mrs. Kinderlehrer. Mrs.Kinderlehrer testified that it was decided to give Chenaultthe check to avoid a commotion. About 4 p.m. Mrs. Che-nault knocked on Mrs. Kinderlehrer's door and Mrs. Kin-derlehrer handed her an envelope with her check. Then,standing close to Mrs. Kinderlehrer's face,Chenault alleg-edly repeated that she was sorry that Hitler didn't get Mrs.Kinderlehrer and that if she had a bottle of poison shewould splash it in Mrs. Kinderlehrer's eyes. According toMrs. Kinderlehrer, Chenault's last words were "well, whowould like to be a graduate licensed practicalnurse. I amnow a well paidorganizer."Chenault testified that she is not a member of the Un-13During the course of the hearing Respondents'counsel stated, "Up tothe time that she reported,it is Respondent's position that nothing had beendone to terminate Mrs. Chenault." GARDEN OF EDEN NURSING HOME, INC.ion and has never worked for a union, part time or full time.Chenault claimed that when she picked up her last paycheckthere was no reference in her conversation with Mrs. Kin-derlehrer to the Union.As to Mrs. Kinderlehrer's charge that Chenault hadengaged in an anti-Semitic outburst, Chenault testified thatithad been Mrs. Kinderlehrer who brought up the subjectof Hitler's persecution of the Jews, to which Chenault hadreplied she was not persecuting Mrs. Kinderlehrer, notedthat Negroes had also been persecuted, and stated that shewas only concerned with Mrs. Kinderlehrer, herself, and thejob.Chenault acknowledged that there were occasionswhen she did not note the medication given on a patient'schart if she ran out of time. She testified that the patients'medications were routine and seldom changed and that thechart notations could be made the following night. Chenaultdemonstrated a remarkable ability to recall the exact me-dication prescribed for each of the patients under her careduring the time she had been the practical nurse on duty atEden-Forest, months before the hearing. Further, Chenaultclaimed that during her conversation with Mrs. Kinderlehr-er on the night of August l l there was no mention made ofChenault's failure to make notations on the patients' charts.As earlier noted, Chenault attended the representationhearing on August 9. Mrs. Kinderlehrer testified that shehad also attended the hearing and had seen Chenault there.The hearing lasted most of the day. Mrs. Kinderlehrer wasasked why she did not take the occasion of Chenault's andher own presence at the representation hearing on August9 to advise Chenault that she was discharged.14 To this Mrs.Kinderlehrer replied, "because she discharged herself."I conclude from the evidence set forth that the decisionto discharge Chenault was made not on August 8 as testifiedto by Mrs. Kinderlehrer, but rather the discharge was effec-tuated on August 9 following Chenault's presence at therepresentation hearing in the company of the union repre-sentatives and attorney. Respondents' effort to establishChenault's failure to properly perform her duties on August7 and 8 is supported only by Mrs. Kinderlehrer's testimony.In that testimony Mrs. Kinderlehrer stated that she hadconsulted with Mrs. Toohey concerning what should bedone about Chenault. I note that Mrs. Toohey was notcalled to testify.As with so many of the allegations involved in thisproceeding, resolution boils down to a choice between theversions offered by each of two participants in a trans-action. As earlier noted, I found Mrs. Kinderlehrer to be atotally unconvincing witness. However, as to certain aspectsof the case involving Chenault's discharge there is corrobo-rating evidence to support Chenault's version, though not inthe critical area of the conversations between Chenault andMrs. Kmderlehrer and the asserted reasons offered by Mrs.Kinderlehrer for Chenault's discharge. Thus, Marilyn Maygave convincing support to Chenault's description of herduties as a practical nurse whereas Mrs. Kinderlehrer's at-tempt to establish Chenault's status as a supervisor wastotally unsupported by any corroborating evidence. Fur-14As noted Mrs Kinderlehrer testifiedthatthe decision to discharge Che-nault had been made on August 825ther, the attempt by Respondents to establish that Chenaulthad participated in the June 15 union demonstration and asa consequence had abandoned her professional duties to herpatients was undermined by Respondents' own businessrecord; namely, Chenault's timecard. Accordingly, I con-clude that Chenault's discharge was not occasioned by anyfailure on her part to perform her duties as the licensedpractical nurse on the third shift at Eden-Forest but ratherwas brought about by her participation at the representa-tion hearing with the union representatives. Such action onthe Respondents' part was of a piece with its conduct fol-lowing the onset of the Union's campaign to organize itsemployees. Since participation in the Board's processes inseeking to determine employee representation is protectedby Section 7 of the Act, Respondents' discharge of Chenaultviolated Section 8(a)(3) and (1).IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in sectionIII, above, occurring in connection with their operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondents engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that they cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondents unlawfully dis-charged Jrvonne Sartor and Charley Mae Chenault, I shallrecommend that Respondents be ordered to offer to theemployees named immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges, and to make them whole forany loss of earnings suffered as a result of Respondents'unlawful conduct. Backpay shall be computed in the man-ner set forth inF.W.Woolworth Company,90 NLRB 289,with interest added thereto at the rate of 6 percent perannum in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.Itwill also be recommended, in view of the nature ofthe unfair labor practices in which the Respondents en-gaged, 15 that it cease and desist from infringing in any man-ner upon the rights guaranteed employees by Section 7 ofthe Act.CONCLUSIONS OF LAW1.Garden of Eden Nursing Home, Inc., and Eden-Forest Nursing & Rest Home, Inc., are jointly and severallyemployers engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.National Union of Hospital & Nursing Home Em-15 SeeN.L.R B v Entwistle Mfg Co,120 F 2d 532, 536 (C A. 4). 26DECISIONSOF NATIONALLABOR RELATIONS BOARDployees, Local 1199H, Retail, Wholesale and DepartmentStore Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By engaging in certain described conduct referred toherein abovein sectionIII,A, B, C, hereof, Respondentsinterfered with, restrained, and coerced employees in theexercise of rights guaranteed to them in Section 7 of the Actand thereby have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By engaging in conduct described in section III, B2, and C, hereof, Respondents discriminated against Jrvon-ne Sartor and Charley Mae Chenault in regard to the termsand conditions of their employment in order to discourageactivities protected by Section 7 of the Act, and therebyhave engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:16ORDERThe Respondents,Garden of Eden Nursing Home,Inc., and Eden-Forest Nursing & Rest Home,Inc., jointlyand severally,and their officers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Discouraging membership in the activities on behalfof the National Union of Hospital and Nursing Home Em-ployees, Local 1199H,Retail,Wholesale and DepartmentStore Union,AFL-CIO,by discriminating in regard to thehire and tenure of employment of Respondents'employeesin order to discourage membership.(b) Interrogating employees concerning their own un-ion activities or the activities of other employees;creatingthe impression of surveillance of protected concertedactivi-ty and unionactivity;threatening loss of employment ifemployees engage in protected concertedactivity;threaten-ing loss of benefit if employees engage in protected concert-ed activity or if the Union is successful in organizing theRespondents'employees;and unlawfully restricting the ex-ercise of protected concerted activities on the Respondents'premises.(c) In any other matter interfering with,restraining, orcoercing employees in the exercise of their rights underSection 7of the Act.2.Take thefollowing affirmative action which isdeemed necessary to effectuate the policiesof the Act:(a) Offer to Jrvonne Sartorand CharleyMae Chenaultimmediate and full reinstatement to their formerjobs or, ifthose jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rights andprivileges,and to make them wholefor any loss of pay theymay havesuffered as a result of their discharge in the man-ner set forthin "The Remedy"section hereof.(b) Notifyimmediately the above-named individuals, ifpresently serving in the Armed Forces ofthe UnitedStates,of the right to full reinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at their Cincinnati, Ohio, facilities copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Region9, after being duly signed by Respondents' authorized repre-sentative, shall be posted by Respondents immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 9, in writ-ing within 20 days from the date of the receipt of this Deci-sion,what steps the Respondents have taken to complyherewith.i814 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "is In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 9, in writing, within 20 days from the dateof this Order, what steps the Respondents have taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees because they en-gage in union activities or to discourage other employ-ees from engaging in union activities.WE WILL NOT question employees about their ownunion activities or the union activities of other employ-ees.WE WILL NOT create the impression that we arespying on the union activities of our employees.WE WILL NOT threaten employees with loss of theirjobs if they participate in union activities.WE WILL NOT threaten employees that they will loseany of their benefits if they engage in union activitiesor if the Union organizes our employees. GARDEN OF EDEN NURSING HOME, INC.WE WILL NOT unlawfully restrict our employees intheir exercise of their right to engage in union activitieson the premises of the nursing homes.WE WILL NOT in any other manner interfere with therights of our employees under the law to engage inunion activity or other concerted activity or to refrainfrom such activity or force them to give up any of theirrights under the law.WE WILL offer to Jrvonne Sartor and Charley MaeChenault immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substantial-lyequivalent positions,without prejudice to theirseniority or other rights and privileges.WE WILL make Jrvonne Sartor and Charley MaeChenault whole for any loss of pay they may havesuffered as a result of the discrimination against themwith interest at 6 percent added thereto.You are all free to become or remain members of Na-tional Union of Hospital and Nursing Home Employees,Local 1199H, Retail, Wholesale and Department Store Un-ion,AFL-CIO, or any other labor organization, or to re-fram from doing so, and we won't punish you in any wayif you do.DatedBy27GARDEN OF EDEN NURSING HOME,INC, AND/OR EDEN-FORESTNURSING&REST HOME, INC(Employer)(Representative)(Title)We will notify immediately the above-named individuals, ifpresentlyserving in theArmed Forces of the UnitedStates,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,Federal OfficeBuilding,Room 2407, 550 Main Street, Cin-cinnati, Ohio 45202, Telephone 513-684-36.